Judgment unanimously modified, on the law and on the facts, to the extent of reducing the weekly payment required by the second decretal paragraph to $30 per week, and, as so modified, affirmed, without costs or disbursements to either party. The provision in the decision of the court below for an adjustment of payments dependent on plaintiff’s earnings is stricken. In our opinion the relevant circumstances of the parties disclosed by the record do not justify an award for permanent alimony and support in excess of the amount above fixed. Appellant’s renewed motion to strike parts of respondent’s appendix is denied, without costs. Concur — Botein, P. J., Breitel, Rabin, McNally and Staley, JJ.